United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1383
Issued: December 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 21, 2016 appellant, through counsel, filed a timely appeal from a May 6, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has met her burden of proof to establish ratable permanent
impairment of the right lower extremity.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on September 1, 2001 appellant, then a 53-year-old casual clerk in a
90-day appointment, sustained sprains of the dorsum of her right foot and lateral malleolus when
a bulk mail cart rolled over her foot. She stopped work that day and received wage-loss
compensation on the daily rolls.
Immediately following the injury on September 1, 2001, appellant sought emergency
room treatment. Dr. Teresa Baranowski, an osteopathic physician Board-certified in internal
medicine, found mild deltoid ligament swelling.
X-rays showed no acute fracture.
Dr. Baranowski noted that appellant also had insulin-dependent diabetes mellitus. She diagnosed
“[r]ight foot dorsum and lateral malleoli sprain.”
October 1, 2001 x-rays of the right foot showed a possible avulsion fragment of bone
anterior talus. October 17, 2001 nerve conduction velocity (NCV) and electromyography (EMG)
studies demonstrated peripheral neuropathy of the right lower extremity. An October 23, 2001
bone scan showed abnormal activity in the right hindfoot in the superior aspect of the talar neck
and the anterior calcaneus laterally. Appellant underwent a series of sympathetic nerve blocks
from March to May 2002.
On January 12, 2004 appellant claimed a schedule award (Form CA-7). As the medical
evidence did not indicate that she had reached maximum medical improvement, OWCP did not
develop the schedule award claim at that time.
On May 7, 2004 Dr. Daniel Mankoff, an attending Board-certified anesthesiologist, opined
that appellant had reached maximum medical improvement, with significant symptomatic
improvement after a series of nerve blocks.
In a February 9, 2007 letter, OWCP advised appellant to obtain an impairment rating from
her attending physician, confirming that she had attained maximum medical improvement, and
rating any permanent impairment of the right lower extremity according to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (hereinafter, A.M.A., Guides).
In response, appellant provided an April 19, 2007 report from Dr. Jeffrey F. Wirebaugh, a
Board-certified family practitioner, who diagnosed complex regional pain syndrome.
Dr. Wirebaugh assessed 11 percent permanent impairment of the right lower extremity due to
restricted motion of the foot, according to the fifth edition of the A.M.A., Guides, then in effect.
On May 18, 2009 OWCP obtained a second opinion from Dr. Jeffrey Middledorf, an
osteopathic physician Board-certified in physiatry, who found no basis for an impairment rating
as there were no abnormal findings on examination. It found a conflict of medical opinion as to
whether appellant continued to have residuals of the accepted occupational injuries. To resolve
the conflict, OWCP selected Dr. Michael Holda, a Board-certified orthopedic surgeon to serve as
an impartial medical examiner. Dr. Holda provided a September 18, 2009 report diagnosing
chronic right foot pain that did not meet the criteria for complex regional pain syndrome. He
found no ratable impairment of the right leg as there were no objective abnormalities.

2

On April 16, 2011 appellant filed a second schedule award claim (Form CA-7). In
support of her claim, she provided an October 16, 2011 impairment rating by Dr. William Grant,
a Board-certified orthopedic surgeon. On examination of the right foot, Dr. Grant found a fallen
arch and thickening in the plantar aspect. He calculated 24 percent permanent impairment of the
right lower extremity due to an open right foot fracture and sprain, according to Table 16-2 of the
sixth edition of the A.M.A., Guides.3
An OWCP medical adviser reviewed Dr. Grant’s report on April 19, 2012 and found it
unreliable due to errors in history, examination, and impairment calculation. He recommended
that OWCP obtain a second opinion.
On October 8, 2012 OWCP obtained a second opinion from Dr. Emmanuel Obianwu, a
Board-certified orthopedic surgeon. Dr. Obianwu reviewed the medical record and statement of
accepted facts. On examination, he noted no vascular impairment of either foot, normal arches
bilaterally, and nearly full, identical motion in both feet and ankles. Dr. Obianwu obtained xrays significant for degenerative changes in the calcaneocuboid and talonavicular joints, with
narrowing of the joint spaces to two millimeters. He diagnosed a “[s]evere mid foot sprain with
capsular avulsion injuries to the dorsal talonavicular joint and calcaneocuboid joint, August 25,
2001,” a resolved sprain of the lateral ligament complex, and impingement of the right subtalar
joint with a mild osteophyte and two-millimeter cartilage interval, and diabetic peripheral
neuropathy of both feet. Dr. Obianwu opined that appellant had attained maximum medical
improvement. He explained that imaging studies taken shortly after the September 1, 2001
injuries showed significant uptake in the area of the osteophytes and a reduced cartilage interval,
demonstrating that the injuries caused those changes. Referring to Table 16-2 of the A.M.A.,
Guides, Dr. Obianwu found a class 1 for the Class of Diagnosis (CDX) impairment of subtalar
arthritis with a two-millimeter cartilage interval, with a default value of five percent. In an
attached worksheet, he assessed a plus two modifier for Clinical Studies (GMCS), a plus one
modifier for Functional History (GMFH), and a plus one modifier for findings on Physical
Examination (GMPE). Applying the net adjustment formula, (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX), (1-1) + (1-1) + (2-1), resulted in a net modifier of plus one, which moved the
default five percent impairment upward to six percent. Dr. Obianwu therefore found six percent
impairment of the right leg.
An OWCP medical adviser reviewed Dr. Obianwu’s report on December 18, 2012. He
explained that it was inappropriate to add a separate GMCS as it was included in the CDX. The
appropriate net adjustment formula was (1-1) + (1-1) + (1-1), resulting in a net modifier of zero.
Appellant, therefore, had five percent permanent impairment of the right leg.
OWCP then found a conflict of medical opinion between Dr. Grant, for appellant, and
Dr. Obianwu, for the government, regarding the appropriate percentage of permanent
impairment. To resolve the conflict, it selected Dr. David Frye, an osteopathic physician Boardcertified in orthopedic surgery. Dr. Frye provided a March 26, 2014 report reviewing the
medical record and statement of accepted facts. He found that appellant had attained maximum
medical improvement. On examination of the right foot and ankle, Dr. Frye noted pain to
3

Table 16-2, page 501 of the sixth edition of the A.M.A., Guides is titled “Foot and Ankle Regional Grid.”

3

palpation of the right medial and lateral malleolar prominence, a normal vascular examination,
and absent reflexes in both feet. He obtained x-rays of the right lower extremity showing a
“bony prominence in the anterior talus neck and calcaneocuboid junction.” Dr. Frye diagnosed a
resolved right lateral ankle and forefoot contusion, idiopathic degenerative changes of the
talonavicular and calcaneocuboid joints, and diabetic peripheral neuropathy. He opined that the
diagnosed conditions were unrelated to the accepted injuries, because October 2001 imaging
studies documented degenerative changes that could not have developed so soon after the
September 1, 2001 injury. Dr. Frye explained that appellant had no permanent impairment
related to the accepted right lower extremity injuries as they had resolved without objective
residuals.
An OWCP medical adviser reviewed Dr. Frye’s report on April 15, 2014 noting that,
while OWCP had not accepted subtalar arthritis as work related, it should have been included in
Dr. Frye’s impairment rating as a preexisting condition. Based on this, OWCP requested a
supplemental opinion from Dr. Frye on April 18, 2014.
In a May 6, 2014 supplemental report, Dr. Frye referred to Table 16-2 and found
diagnosis-based impairment of subtalar arthritis with a two-millimeter cartilage interval, which
provided a default rating of five percent. He found no modifiers for functional history or
findings on physical examination. Dr. Frye, therefore, found five percent permanent impairment
of the right lower extremity.
An OWCP medical adviser reviewed Dr. Frye’s supplemental report on May 13, 2014.
He disagreed with Dr. Frye’s application of the net adjustment formula. The medical adviser
opined that as applied to appellant’s case, (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), or
(0-1) + (0-1), resulted in a net modifier of negative two, moving the default five percent for the
CDX for subtalar arthritis downward two places to three percent. He therefore found three
percent permanent impairment of the right lower extremity.4
By decision dated July 25, 2014, OWCP issued a schedule award for three percent
impairment of the right foot. The period of the award, 6.15 weeks, ran from March 26 to
May 8, 2014.
Appellant disagreed, and in an August 11, 2014 letter, through counsel, requested a
telephonic hearing before an OWCP hearing representative, held on March 25, 2015. At the
hearing, counsel asserted that OWCP mistakenly awarded 6.15 weeks of compensation for three
percent impairment of the right foot only, whereas she was entitled to 8.64 weeks of
compensation for three percent impairment of the right leg.
By decision dated July 7, 2015, an OWCP hearing representative set aside OWCP’s
July 25, 2014 schedule award determination, and remanded the case to OWCP for supplemental

4

In a June 12, 2014 letter, OWCP advised appellant that it could not pay her the three percent schedule award as
she was not “given due process rights or the ability to perfect [her] claim.” It afforded appellant 30 days to submit
new medical evidence supporting an impairment rating greater than the three percent determined by the medical
adviser. Counsel responded by June 27, 2014 letter, requesting that OWCP issued the schedule award.

4

opinion from OWCP’s medical examiner regarding the appropriate percentage of permanent
impairment.
In a July 30, 2015 addendum report, OWCP’s medical adviser opined that appellant had
no residuals of the accepted September 1, 2001 injuries. Therefore, there was no ratable
impairment of the right lower extremity for schedule award purposes.
By decision dated August 3, 2015, OWCP denied appellant’s schedule award claim,
finding that the medical evidence of record established that there were no injury-related residuals
on which to base an impairment rating.
Counsel disagreed and, in an August 11, 2015 letter, requested a telephonic hearing, held
on March 17, 2016. At the hearing, he argued that OWCP’s medical adviser exceeded his
authority by finding that there was no injury-related impairment after Dr. Frye had resolved the
issue as impartial medical examiner. Appellant submitted an undated statement describing
chronic right foot pain interfering with activities of daily living.
By decision dated May 6, 2016, an OWCP hearing representative affirmed OWCP’s
August 3, 2015 decision, finding that the July 25, 2014 schedule award was issued in error, as
the weight of the medical evidence established that the accepted September 1, 2001 injuries
resolved without residuals.
LEGAL PRECEDENT
The schedule award provisions of FECA5 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The A.M.A.,
Guides has been adopted by OWCP as a standard for evaluation of schedule losses and the Board
has concurred in such adoption.6 For schedule awards after May 1, 2009, the impairment is
evaluated under the sixth edition of the A.M.A., Guides, published in 2008.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment CDX, which
5

5 U.S.C. § 8107.

6

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”

5

is then adjusted by grade modifiers based on GMFH, GMPE, and GMCS.9 The net adjustment
formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
Section 8123(a) of FECA provides that when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.10 When there
are opposing medical reports of virtually equal weight and rationale, the case must be referred to
an impartial medical specialist, pursuant to section 8123(a), to resolve the conflict in the medical
evidence.11 In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.12
ANALYSIS
OWCP accepted that appellant sustained sprains of the dorsum of her right foot and
lateral malleolus on September 1, 2011 when a bulk mail cart rolled over her foot. She claimed
schedule awards on January 12, 2004 and April 16, 2011. Dr. Grant, an attending Boardcertified orthopedic surgeon, assessed 24 percent permanent impairment rating based on
diagnoses of an open fracture and sprain of the right foot. As his opinion was based on an
inaccurate history, OWCP obtained a second opinion from Dr. Obianwu, who found six percent
permanent impairment of the right lower extremity due to subtalar arthritis caused by the
accepted injuries. It found a conflict of opinion between these two physicians, and selected
Dr. Frye, a Board-certified orthopedic surgeon, to resolve it.
Dr. Frye opined on March 26, 2014 that, as the accepted injuries had resolved without
residuals, appellant did not have a ratable impairment of the right leg. OWCP obtained a
supplemental report from Dr. Frye on May 6, 2014, finding five percent impairment of the right
leg due to preexisting subtalar arthritis.13 An OWCP medical adviser reviewed Dr. Frye’s
mathematical calculation on May 13, 2014, resulting in three percent impairment. OWCP then
issued a schedule award on July 25, 2014 for three percent impairment of the right foot.
Following a March 25, 2015 oral hearing, OWCP issued a July 7, 2015 decision setting
aside the July 25, 2014 schedule award, and remanding the case for a supplemental opinion by
OWCP’s medical adviser regarding the appropriate percentage of permanent impairment, as
9

A.M.A., Guides (6th ed. 2008), pp. 494-531.

10

5 U.S.C. § 8123(a); Robert W. Blaine, 42 ECAB 474 (1991).

11

Delphia Y. Jackson, 55 ECAB 373 (2004).

12

Anna M. Delaney, 53 ECAB 384 (2002).

13

OWCP sought this supplemental report based on the opinion of its medical adviser, on April 15, 2014, that
preexisting impairment must be rated. However, at this point, OWCP had not accepted any impairment as
employment related. The Board has held that where the claimant did not demonstrate any permanent impairment
caused by the accepted occupational exposure, the claim was not ripe for consideration of any preexisting
impairment. Thomas P. Lavin, 57 ECAB 353 (2006).

6

Dr. Frye had made it clear that there were no injury-related residuals. As OWCP’s medical
adviser confirmed on July 30, 2015 that appellant did not have residuals of the accepted right
foot and ankle injuries, OWCP denied the schedule award claim by decision issued
August 3, 2015. Following a second oral hearing, OWCP issued a May 6, 2016 decision
affirming the denial of the schedule award claim, as the medical evidence did not demonstrate
any objective residuals of the accepted injuries.
The Board finds that appellant has not established ratable permanent impairment of the
right lower extremity. Dr. Frye, the impartial medical examiner, provided detailed reports, based
on the statement of accepted facts, the complete medical record, and a comprehensive clinical
examination. He provided an extensive discussion of his medical reasoning, explaining that
degenerative changes demonstrated on October 2001 imaging studies established that diagnosed
subtalar arthritis could not have been related to the September 1, 2001 injuries as such changes
would have taken much longer to develop. Dr. Frye observed no objective findings of the
accepted right foot and lateral malleolus sprains. He therefore opined on May 6, 2014 that
appellant had no ratable impairment of the right lower extremity attributable to the accepted
injuries. OWCP properly accorded Dr. Frye’s opinion the weight of the medical evidence.14
On appeal, counsel contends that OWCP’s July 25, 2014 schedule award decision had not
been rescinded and therefore remained valid and binding. However, as explained above, OWCP
set aside the July 25, 2014 schedule award by July 7, 2015 and May 6, 2016 decisions, both
predicated on Dr. Frye’s well-reasoned opinion.
Appellant may request a schedule award or increased schedule award at any time, based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish ratable
permanent impairment of the right lower extremity.

14

Supra note 12.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 6, 2016 is affirmed.
Issued: December 13, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

